DETAILED ACTION

Prosecution Status
	A non-final Office action was mailed on 05/24/2022 in which claims 1-11 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 08/15/2022, which were found to be non-compliant with Amendment Practice rules.  Accordingly, a Notice of Non-Compliant Amendment was mailed on 09/02/2022.  Subsequently, Applicant responded by submitting Amendments to the Claims and Remarks, received 10/07/2022, which are the subject of this Office action.  The Examiner notes that the Claims are non-compliant because the Remarks appear on the same page as claims 8-11.  Notwithstanding, in order to promote compact prosecution, the Examiner will consider Applicant’s Remarks and the Claims as filed on 10/07/2022.  Applicant is reminded that any subsequent Amendment to the Claims filed during prosecution should include a page break at the end of the last claim, and the Remarks should be presented on a separate sheet, in order to allow for proper indexing in the electronic file-wrapper folder.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davey et al. (US 2013/0204430 A1, hereinafter Davey) in view of Klein et al. (US 2007/0271117 A1, hereinafter Klein) in view of Maxwell (US 11,066,240 B1).

In regard to claim 1, Davey discloses a mobile pharmacy comprised of the following parts:
a) a building for storing and dispensing medications (see ¶ 0055, disclosing “architecture of pharmacy area”; Fig. 1)
b) automated robotic arms for preparing medications for pickups and deliveries (see ¶ 0074, disclosing robotic arms);
c) computer systems for remotely managing the mobile pharmacy (see ¶ 0037, disclosing “remote pharmacist”);
d) a kiosk for customer pickups (see ¶ 0078-0086, disclosing consumers access medications after validation and verification of biometrics as shown in  Fig. 6) ;
e) [a storage area] for customer pickups and postal and courier delivery pickups (see ¶ 0074, disclosing “pharmaceutical storage location”)
f) a software application (see ¶ 0094, disclosing “software”; and
g) a cloud network (see ¶ 0064, disclosing “cloud network”).  
However, Davey fails to disclose:
 a portable building; and 
specifically, use of lockers for customer pickup.
Klein discloses a portable patient care system that includes a temporary structure for housing a kiosk (see ¶ 0017). 
It would have been obvious to one of ordinary skill in the art to have modified Davey to include a portable structure as disclosed by Klein to allow the pharmacy “to be conveniently assembled at a location for a relative shorter period, disassembled, removed, transported, and reassembled at another location.”  Klein, ¶ 0037.  Such a feature would improve any business that dispenses products in the same manner by allowing reach of more patients in a different geographic regions.
However, Davey and Klein fail to disclose use of lockers for customer pickups and postal and courier delivery pickups.
Maxwell discloses lockers for customer pickups and postal and courier delivery pickups (see col. 4, ll. 50-63, disclosing “a locker unit 707 having a plurality of lockers 709 with an identification reader”, as illustrated in Fig. 7 and Fig. 8).
It would have been obvious to one of ordinary skill in the art to have modified Davey to include the use of lockers for customer pickups, as disclosed by Maxwell, to allow the pharmacy to have medications ready for immediate retrieval by the customer upon providing identifying information.  See col. 5, ll. 11-34.  Such a feature would improve any method of dispenses products in the same manner by allowing for quick and secure retrieval of prepared medications for the customer.

In regard to claims 2, Davey further discloses the mobile pharmacy of claim 1 wherein the mobile pharmacy can be rented by pharmacists and pharmacy companies (see entire Specification,  disclosing “robotic delivery system” which can be rented1).  

In regard to claim 3, Klein further discloses the mobile pharmacy of claim 1 wherein the mobile pharmacy can transport to multiple locations to serve communities (see ¶ 0037).
It would have been obvious to one of ordinary skill in the art to have modified Davey to include a portable structure as disclosed by Klein to allow the pharmacy “to be conveniently assembled at a location for a relative shorter period, disassembled, removed, transported, and reassembled at another location.”  Klein, ¶ 0037.  Such a feature would improve any business that dispenses products in the same manner by allowing reach of more patients in a different geographic regions.

In regard to claim 4, Davey further discloses the mobile pharmacy of claim 1 wherein the portable building has exterior and interior security cameras and systems (see ¶¶ 0037 and 0041, disclosing “Closed Circuit Television”; 0078-0086, disclosing “Robot Security Architecture,” including “image scanner”; Fig. 6).

In regard to claim 5, Davey discloses the mobile pharmacy of claim 1 wherein the computer systems and automated robotic arms can be monitored and shut down by the pharmacist remotely (see ¶ 0038, disclosing “the pharmacist’s computer is adapted to permit the pharmacist to control the robots”).  

In regard to claim 6, Davey discloses the mobile pharmacy of claim 1 wherein the kiosk and lockers have customer identification verification systems (see ¶¶ 0078-0086, disclosing “Robot Security Architecture”).

In regard to claim 7, Davey discloses the mobile pharmacy of claim 1 wherein the software application manages patient profiles (see ¶ 0081, disclosing a patient ID) and pharmacist demographics (see ¶ 0039, disclosing “individual patient histories for the group of pharmacies he or she serves”; see also, ¶ 0081 disclosing “the age and sex of the patient”), alerts stakeholders of prescription problems (see ¶ 0083, discoing “robot alerts”), and archives transactions and medication histories (see ¶ 0091, disclosing “past medical history”).  

In regard to claim 8, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows doctors to add prescription refills to a patient's profile and automatically notifies the patient of the prescription 13status (see ¶ 0089, disclosing “depending on the refill rate of a prescription, the robot will automatically schedule deliveries”).  

In regard to claim 9, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows patients to request prescription refills, schedule home deliveries, and postal deliveries of medications remotely online (see ¶ 0089).  

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Klein in view of Maxwell in further view of Ligouri et al. (US 2015/0379216 A1, hereinafter Ligouri).

In regard to claim 10, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows pharmacists to monitor the mobile pharmacy security operations (see ¶¶ 0078-0086, disclosing “robot security architecture”), prescription filling (see ¶ 0016, “fill a container with the prescribed medication”), and restock supplies for the mobile pharmacy in real time online (see ¶ 0049, disclosing “interact with an online inventory of goods”), but Davey does not specifically disclose monitoring drug expiration dates.  Klein and Maxwell also fail to disclose this feature.
Ligouri discloses software application that allows pharmacists to monitor the mobile pharmacy data collecting including inventory and specifically monitoring expiration dates (see ¶ 0207).
It would have been obvious to one of ordinary skill in the art to have modified Davey to include software for monitoring the expiration of medications as disclosed by Reiner to allow the pharmacist to ensure provided medication is not expired and also to reduce losses due to the expiration of medications.  Such a feature would improve any method of providing medications to patients in the same manner.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davey in view of Klein in view of Maxwell in further view of Singh Bhatia et al. (US 2021/0027888 A1, hereinafter Singh Bhatia).

In regard to claim 11, Davey discloses the mobile pharmacy of claim 1 wherein the software application provides consultations to patients (see ¶ 0047, disclosing “remote pharmacist could provide counseling to the customer”), but fails to disclose by means of AI predictive algorithms.  Klein and Maxwell also fail to disclose this feature.
Singh Bhatia discloses wherein the software application provides consultations to patients by means of AI predictive algorithms (see ¶¶ 0091, 0106).


Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered and they are found persuasive in part.  Accordingly, this Office action is being made NON-FINAL. 

Claim Rejections - 35 USC § 103
Claim 1
In regard to claim 1, Applicant argues that Davey does not suggest a portable building as recited in claim 1.  Although the Examiner agrees that Davey does not disclose a portable building, the Examiner notes that the rejection is an obviousness-type § 103 rejection and relies upon a secondary reference, Klein, to address this deficiency.    Accordingly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regard to Applicant argument that Davey fails to disclose “lockers” for customer pickup,  Applicant’s argument is well-taken.  Accordingly, the rejection has been withdrawn.  However, a new obviousness rejection is being made in view of Maxwell.  

Claim 6
	Applicant essentially argues that because Davey does not disclose lockers, Davey cannot disclose wherein the kiosk and lockers have customer identification verification system.  However, as noted above, the Examiner has relied upon Maxwell to disclose the use of lockers.  Accordingly,  Applicant’s argument is moot in view of the Examiner’s relying upon a new grounds of rejection.

Claim 8
In regard to claim 8, Applicant argues that Davey fails to disclose a software application that “automatically notif[ies] the patient of the prescription status.”  The Examiner notes that Davey disclose “the schedule of deliveries will always be emailed 2 weeks in advance to the client .”  The Examiner finds that these automated emails qualify as a “prescription status” under the broadest reasonable interpretation of the term in light of the Specification.  Accordingly, the rejection remains and continues to rely upon Davey.  

Claim 10
	Applicant argues that Davey does not disclose “wherein the software application allows pharmacists to monitor the mobile pharmacy operations in real time online” in paragraphs ([0078]-[0086]), the portion of prior art reference that the Examiner cited in the previously Office action. Applicant’s argument is well-taken.  However, the Examiner finds that Davey, in other parts of the disclosure, discloses wherein the software application allows pharmacists to monitor the mobile pharmacy at paragraphs [0038]-[0039], and ¶ 0041, disclosing terminals to “communicate with the pharmacist.”  Furthermore, the Examiner has relied upon a newly discovered prior art reference, Ligouri, to disclose software for tracking the expiration dates.  See Ligouri, ¶ 0073.  Thus, Claim 10 remains rejected.  

Claim 11
	Applicant argues that because Davey does not disclose an AI predictive algorithm.  Applicant’s argument is well-taken.  However, Examiner has relied upon a newly discovered prior art reference to disclose this feature.  Accordingly,  Applicant’s argument is moot in view of the Examiner’s relying upon a new grounds of rejection.


Conclusion
This Office action contains new grounds of rejection.  Accordingly, it is being made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
12/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The Examiner notes that any machine, system, product, or apparatus is capable of being rented; this is all that the claim requires.